Citation Nr: 1545064	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left knee disability.  

4.  Entitlement to an initial rating in excess of 10 percent for a left tibial compound fracture and a left fibular fracture with shortening of the left lower extremity.  

5.  Entitlement to an increased rating for osteoarthritis of the left knee status post surgery with a residual scar, currently rated as 10 percent disabling.  

6.  Entitlement to an increased compensable rating for Morton's neuroma of the left foot.

7.  Entitlement to a total rating based upon individual unemployability (TDIU).  
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2003, May 2010, and May 2013, rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition, the Board's sympathetic reading of the Veteran's May 2004 correspondence stating that "This is my Notice of Disagreement with your decision on my Disability percentage . . . There are numerous mistakes . . ." is reasonably construed as a notice of disagreement (NOD) with the denial of an increased rating higher than 10 percent for osteoarthritis of the left knee status post surgery with a residual scar (previously characterized as chondromalacia of the left knee) and the denial of an increased compensable rating for as Morton's neuroma of left foot (previously characterized as left foot pain) in the May 2003 rating decision.  Although an appeal has been perfected with respect to the issue of entitlement to an increased rating for osteoarthritis of the left knee status post surgery with a residual scar, a NOD with respect to an increased rating for the issue of entitlement to an increased rating for Morton's neuroma of the left foot has not been issued.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  As such, both of the issues are reflected on the title page and stem from the May 2003 rating decision.  

The May 2010 rating decision reflects the RO's denial of entitlement to service connection for right shoulder arthritis and a neck disability, and the denial of entitlement to nonservice-connected pension.  It was noted that the Veteran failed to report for a scheduled VA musculoskeletal examination in April 2010.  The Board notes that the Veteran's assertion in his May 2011 correspondence to the effect that that he did not receive notice of the scheduled VA examination because he had become homeless at about the same time is consistent with the evidence, to include the mail returned as undeliverable in April 2010 and May 2010.  Regardless, the Veteran's May 2011 correspondence stating "I do not agree with the decision," is reasonably construed as a NOD with the denial of entitlement to service connection for right shoulder arthritis and a neck disability, and with the denial entitlement to nonservice-connected pension, in the May 2010 rating decision.  As noted previously, the filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  As such, the issues are reflected on the title page.  

In his June 2012 correspondence, the Veteran stated that he was unable to work due to service-connected disability of the left lower extremity.  The Board finds that entitlement to a TDIU is part of the claim for an increased rating for osteoarthritis of the left knee status post surgery with a residual scar.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, the issue is reflected on the title page.  

In June 2013, the Veteran was notified of the May 2013 rating decision that granted service connection for a left tibial compound fracture and left fibular fracture with shortening of the left lower extremity, and assigned an initial 10 percent rating under Diagnostic Code 5275.  In June 2014, the Veteran filed a timely NOD with the May 2013 rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  As such, the issue is reflected on the title page.  

In his April 2015 correspondence, the Veteran withdrew his hearing request.  

The record raises the issue of entitlement to service connection for a back disability in the June 2014 NOD and the issue has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his left knee disability.  The Board notes that a May 2012 rating decision reflects that the left knee disability was recharacterized as osteoarthritis of the left knee status post surgery with a residual scar, and the diagnostic code was changed from Diagnostic Code 5257 to hyphenated Diagnostic Code 5010-5260.  

In addition, and although the July 2011 VA left knee osteoarthritis examination report reflects normal range of motion in the left knee, a March 2013 VA examination report pertaining to his service-connected left tibial compound fracture and left fibular fracture with shortening of the left lower extremity reflects limitation of motion in the left knee.  As there is an indication that the Veteran's left knee disability is worse than since the July 2011 VA left knee osteoarthritis examination, the Veteran should be afforded a VA examination to address the current severity of the left knee disability, including a retrospective medical opinion addressing the severity of the Veteran's left knee disability since November 2002.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issue of entitlement to a TDIU is part of the Veteran's increased rating claims for osteoarthritis of the left knee and Morton's neuroma of the left foot.  38 C.F.R. § 4.16 (2015).  Therefore, the Board is also remanding this issue for the AOJ to issue notice and adjudicate this aspect of the claim in the first instance.

As noted in the introduction, the Veteran filed a NOD in May 2004 with the denial of an increased compensable rating for Morton's neuroma of the left foot in the May 2003 rating decision.  In addition, in May 2011, he filed a NOD with the denial of service connection for a right shoulder disability and a neck disability, as well as the denial of entitlement to nonservice-connected pension in the May 2010 rating decision.  In June 2014, he filed a timely NOD with the initial 10 percent rating assigned for a left tibial compound fracture and a left fibular fracture with shortening of the left lower extremity in the May 2013 rating decision.  A SOC pertaining to these issues is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  The Board will remand these issues for issuance of a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC regarding entitlement to service connection for a neck disability and a right shoulder disability, as well as with the issue of entitlement to nonservice-connected pension, along with an initial rating in excess of 10 percent for left tibial compound fracture and left fibular fracture with shortening of the left lower extremity, and an increased compensable rating for Morton's neuroma of the left foot.  The issues are to be certified to the Board only if a timely substantive appeal is received.  

2.  Send the Veteran notice of how to substantiate the TDIU claim.

3.  Obtain complete VA treatment records since May 2012.  

4.  After completion of the above, schedule the Veteran for a VA left knee examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left knee disability must be described in detail, since November 2002, to the extent possible.  

In examining the left knee disability, the examiner must document any limitation of motion (in degrees) of the Veteran's left knee, to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding on motion and the degrees at which the guarding starts. 

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the left knee disability includes recurrent subluxation or lateral instability. 

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner should also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to the impact of the Veteran's service-connected disabilities have on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.

A complete rationale for all opinions expressed must be provided. 

5.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

